Citation Nr: 9918144	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-08 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a crush injury to the left wrist with 
limitation of motion.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes statements and personal hearing testimony may 
be construed as raising additional claims for consideration 
including entitlement to higher ratings for iliac crest donor 
site scar and left hand claudication, entitlement to a total 
rating based upon individual unemployability, entitlement to 
service connection for the residuals of a head injury, and 
entitlement to an extraschedular rating.  As these matters 
have not been developed for appellate review, they are 
referred to the RO for appropriate action.

The issue of entitlement to service connection for a skin 
disorder is addressed in a remand order at the end of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's residuals of 
a crush injury to the left wrist are manifested by complaints 
of pain and limited motion, without evidence of ankylosis, 
degenerative joint disease, or neurologic abnormality.

3.  The veteran is presently receiving the maximum schedular 
rating for limitation of motion of the wrist.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's residuals of a crush injury to the left wrist with 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran sustained injuries 
to the left hand when a hatch cover closed on his hand in 
June 1972.  A February 1973 report noted the veteran 
complained of dorsal wrist pain and neurologic changes to the 
left upper extremity.  Examination revealed vague tenderness.  
The veteran was able to make the wrist click.  The examiner 
noted x-rays were negative.  There was no evidence of 
swelling.  The diagnosis was wrist symptoms probably due to 
abnormal hand use.

VA hospital records dated in May 1974 show the veteran 
underwent Stellate Ganglion Block times 2, which had been 
unsuccessful in relieving pain on manipulation.  

Private medical records show the veteran incurred third 
degree burns including to the hands in an August 1978 
automobile accident.

VA outpatient treatment records dated in July 1997 include an 
electromyography (EMG) study which revealed normal findings 
with no evidence of entrapment neuropathy or root 
compression.  An August 1997 report noted there was no 
evidence of carpal tunnel syndrome, and that there was no 
operation that could be recommended to help the veteran.

In his September 1997 request for an increased evaluation the 
veteran stated his wrist was painful and that he was unable 
to move it.  He stated the pain was due to degenerative joint 
disease.

During VA examination in November 1997 the veteran reported 
his left wrist gave out, and stated that he experienced daily 
hand cramps which lasted approximately one minute, chronic 
pain which radiated to the left elbow, numbness to the 
anterior aspect aggravated with use, and pain, especially in 
the morning, which was aggravated by cold, damp weather.  He 
stated he occasionally used a wrist support for additional 
comfort.  He also reported swelling with use, and pain, 
swelling and difficulty with daily functions.  The examiner 
noted there was no evidence of radiating pain or numbness 
present at the time of examination.  

Examination revealed no evidence of swelling, Phalen's test 
was negative, and Tinel's sign was negative.  There were 
subjective reports of tenderness to palpation to the entire 
anterior aspect of the left wrist.  Limitation of motion 
studies, using a goniometer, revealed dorsiflexion limited to 
44 degrees, palmar flexion limited to 70 degrees, full radial 
deviation from 0 to 20 degrees, and ulnar deviation to 
40 degrees.

Subsequent VA outpatient treatment records include a December 
1997 x-ray examination of the wrist which revealed a normal 
study, unchanged from a February 1993 study.  A February 1998 
report noted the veteran complained of chronic bilateral hand 
pain.

At his personal hearing the veteran testified he always used 
a wrist brace and a TENS unit.  He stated he experienced 
increased atrophy, pain and popping, decreased grip strength, 
and increased deformity to the left hand.  He claimed his VA 
care providers had recommended wrist fusion, but that he 
feared undergoing that procedure.  He stated he used a TENS 
unit and took medication for pain, and that he experienced 
daily hand swelling.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

In this case, recent medical evidence reveals limited wrist 
motion and subjective complaints of tenderness to palpation 
to the entire anterior aspect of the left wrist.  However, 
the November 1997 examination revealed no evidence of 
ankylosis, degenerative joint disease, or present neurologic 
abnormality.  In addition, a July 1997 EMG study revealed 
normal findings.

The Ratings Schedule provides a 10 percent rating for 
limitation of motion of the wrist, major or minor arm, when 
dorsiflexion is less than 15 degrees or when palmar flexion 
is limited in line with the forearm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (1998).  The Board notes the veteran is 
presently assigned a 10 percent disability rating for his 
left wrist disorder, and that a higher schedular rating under 
the criteria for limitation of motion of the wrist is not 
possible.

The Board also notes that the record does not include 
evidence of left wrist ankylosis or complete or incomplete 
paralysis of the peripheral nerves to warrant a higher rating 
under an alternative Diagnostic Code.  See 38 C.F.R. 
§§ 4.71a, 4.124a, Diagnostic Codes 5214, 8510-17 (1998).

There is also no basis for a rating in excess of 10 percent 
based on limitation of motion due to pain or functional loss, 
under the provision for 38 C.F.R. §§ 4.40 or 4.45 (1997), as 
the veteran is presently receiving the maximum schedular 
rating for limitation of motion of the wrist.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an evaluation in excess of 10 percent for the 
residuals of a crush injury to the left wrist with limitation 
of motion.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a crush injury to the left wrist with limitation 
of motion is denied.


REMAND

The record reflects the veteran, at his personal hearing, 
identified medical treatment pertinent to the issue on appeal 
at the Albuquerque VA Medical Center approximately 3 weeks 
earlier.  Review of the claims file does not indicate these 
treatment records have been requested.  The Board finds that 
all available medical treatment records should be obtained 
for an adequate determination regarding service connection. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
as modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
(wherein the Court found there was a duty to further assist 
in the development of the evidence only when the veteran has 
reported the existence of evidence which could serve to 
render a claim well grounded).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be allowed to submit additional 
evidence pertinent to the issue on 
appeal.

2.  The RO should obtain the complete 
medical folder associated with the 
veteran's treatment at the Albuquerque VA 
Medical Center.  All pertinent evidence 
received should be associated with the 
claims file.

3.  If, and only if, the RO finds the 
veteran has submitted a well-grounded 
claim for service connection, the veteran 
should be afforded an appropriate VA 
examination to determine the current 
nature and etiology of the claimed 
disability.  The claims folder and a copy 
of this remand should be made available 
to and reviewed by the examiner prior to 
the examination.  The examination should 
include any tests or studies necessary 
for an accurate assessment. 

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should consider all 
applicable laws and regulations.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

